
	

113 HR 329 IH: Strengthening Background Checks Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 329
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the NICS Improvement Amendments Act of 2007 to
		  encourage States to provide records to the National Instant Background Check
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Background Checks Act of
			 2013.
		2.Penalties for
			 States that do not make data available to the National Instant Criminal
			 Background Check System
			(a)Increased
			 mandatory penaltiesSection
			 104(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is
			 amended by striking paragraph (3) and inserting after paragraph (2) the
			 following new paragraphs:
				
					(3)Increased
				mandatory reductionsNotwithstanding paragraphs (1) and (2),
				after the expiration of the period referred to in section 107(b), the Attorney
				General shall withhold 10 percent of the amount that would otherwise be
				allocated to a State under section 505 of title I of the Omnibus Crime Control
				and Safe Streets Act of 1968 (42 U.S.C. 3755), if—
						(A)the State fails to
				comply with section 107; or
						(B)the State provides
				less than 90 percent of the records required to be provided under sections 102
				and 103.
						(4)Waivers by
				Attorney GeneralThe Attorney
				General may—
						(A)waive the
				applicability of paragraph (2) to a State if the State provides substantial
				evidence, as determined by the Attorney General, that the State is making a
				reasonable effort to comply with the requirements of sections 102 and 103,
				including an inability to comply due to court order or other legal
				restriction;
						(B)waive the applicability of paragraph (3) to
				a State for one year if the State provides substantial evidence, as determined
				by the Attorney General, that the State is making a reasonable effort to comply
				with the requirements of sections 102, 103, and 107, including an inability to
				comply due to court order, conflicts between section 107 and the constitution
				of the State, or other legal restriction; and
						(C)waive the applicability of paragraph (3),
				in part, to a State for which the waiver period under
				subparagraph (B) has expired, for
				additional one-year periods, if—
							(i)the State provides
				substantial evidence, as determined by the Attorney General, that the State is
				making a reasonable effort to comply with the requirements of sections 102,
				103, and 107, including an inability to comply due to court order, conflicts
				between section 107 and the constitution of the State, or other legal
				restriction; and
							(ii)the Attorney General withholds 5 percent of
				the amount that would otherwise be allocated to a State under section 505 of
				title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3755) for each such one-year
				period.
							.
			(b)State laws
			 requiring provision of recordsTitle I of the NICS Improvement Amendments
			 Act of 2007 (18 U.S.C. 922 note) is further amended by inserting after section
			 106 the following new section:
				
					107.State laws
				requiring provision of records
						(a)In
				GeneralFor each fiscal year
				after the expiration of the period specified in
				subsection (b), the State shall have in
				effect throughout the State laws and policies that—
							(1)require the State
				to provide to the Attorney General not less than 90 percent of the records
				required to be provided under sections 102 and 103; and
							(2)require the State to provide such records
				to the Attorney General in the same manner, or in a manner substantially
				similar to, the manner in which such records are required to be provided by the
				State under such sections.
							(b)Compliance
				periodEach State shall have not more than 2 years from the date
				of enactment of the Strengthening Background
				Checks Act of 2013 in which to fully implement this
				section.
						.
			(c)Authorization
			 and appropriation for implementation assistance to States
				(1)Authorization of
			 appropriationsSection 103(e)
			 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is
			 amended—
					(A)in paragraph (1),
			 by striking $125,000,000 for fiscal year 2012 and all that
			 follows and inserting and $125,000,000 for each of fiscal years 2012
			 through 2015.; and
					(B)in paragraph (2),
			 by striking fiscal years 2011, 2012, and 2013 and inserting
			 each of fiscal years 2011 through 2015.
					(2)Appropriation
					(A)In
			 generalThere are hereby appropriated for the first fiscal year
			 beginning after the date of enactment of this Act, out of funds in the Treasury
			 not otherwise appropriated, $125,000,000 to carry out the grant program
			 authorized under section 103 of the NICS Improvement Amendments Act of 2007 (18
			 U.S.C. 922 note).
					(B)OffsetOf the unobligated balances available under
			 the Department of Justice Assets Forfeiture Fund, $125,000,000 are permanently
			 cancelled.
					
